Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Deep Down, Inc. Channelview, Texas As independent registered public accountants, we hereby consent to the use in this Registration Statement on Form S-1 of our report dated March 17, 2008, relating to thefinancial statements ofMako Technologies, Inc. as of andfor theperiod ended September 30, 2007 and as of and for the year endedDecember31, 2006. We also consent to the reference to us under the heading “Experts” in this Registration Statement on Form S-1. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston,
